PER CURIAM.
The Defendant appeals the revocation of his probation. We hold the trial court did not abuse its discretion in revoking the Defendant’s probation and affirm. However, because the trial court failed to enter a written order revoking the Defendant’s probation and setting forth the conditions that it found were violated, we remand solely for the purpose of entering such an order. See Watts v. State, 688 So.2d 1018, 1018-19 (Fla. 4th DCA 1997); Glendon v. State, 669 So.2d 1148, 1148-49 (Fla. 4th DCA 1996).
AFFIRMED and REMANDED.
DELL, GUNTHER and STEVENSON, JJ., concur.